DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                          MUBARAK QURESHI,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D13-1522

                           [November 19, 2014]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert Belanger, Judge; L.T. Case No. 562001CF002005A.

  Carey Haughwout, Public Defender, and Karen E. Ehrlich, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    At the violation of probation hearing in this case, the trial judge found
that appellant violated his probation by committing new substantive
offenses. However, the written order of revocation of probation, which
issued several days later, indicated that the basis for revocation was a
failure to pay restitution, in addition to the commission of a new criminal
offense.
   Appellant did not file a motion to correct a sentencing error under
Florida Rule of Criminal Procedure 3.800(b). See Jackson v. State, 983 So.
2d 562, 572 (Fla. 2008); Rivera v. State, 34 So. 3d 207, 208 (Fla. 2d DCA
2010). By failing to file a Rule 3.800(b) motion, appellant waived this issue
and cannot raise it on appeal. See Reese v. State, 763 So. 2d 537, 539
(Fla. 4th DCA 2000).
   Affirmed.
GROSS, TAYLOR and GERBER, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                              -2-